COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00308-CR


JUSTIN BARRY MCDONALD                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                              STATE


                                       ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, Appellant Justin Barry McDonald signed a

judicial confession and pled guilty to injury to a child causing bodily injury, a third-

degree felony,2 and true to an enhancement paragraph, and the trial court




      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 22.04(a)(3)(f) (West Supp. 2012).
convicted him of that offense and sentenced him to two years’ confinement.3

Appellant filed a timely pro se notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter in July 2012 that this case was subject to dismissal unless he or any party

showed grounds for continuing the appeal on or before Friday, July 27, 2012.4

Appellant’s response does not show grounds for continuing the appeal.          We

therefore dismiss this appeal.5


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 23, 2012




      3
      See id. §§ 12.33(a)–(b) (West 2011) (providing punishment range for
second-degree jail felony is two to twenty years’ confinement and a fine of up to
$10,000), 12.42(a) (West Supp. 2012) (providing defendant convicted of third-
degree felony when proof is shown of prior felony conviction will be punished for
second-degree felony).
      4
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                          2